UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2009 AllianceBernstein l.p. (Exact name of registrant as specified in its charter) Delaware 000-29961 13-4064930 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2. Financial Information Item 2.02. Results of Operations and Financial Condition. AllianceBernstein L.P. (“AllianceBernstein”) is furnishing the news release it issued on July 30, 2009 concerning financial and operating results for the quarter ended June 30, 2009 (“Release”).The Release is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing its Second Quarter 2009 Review, dated July 30, 2009 (“Review”). The Review is attached hereto as Exhibit 99.02. AllianceBernstein is furnishing a transcript of its conference call with analysts relating to the Release and the Review (“Transcript”).The call took place on July 30, 2009.The Transcript is attached hereto as Exhibit 99.03. Section 7. Regulation FD Item 7.01. Regulation FD Disclosure. AllianceBernstein is furnishing the Release, which is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing the Review, which is attached hereto as Exhibit 99.02. AllianceBernstein is furnishing the Transcript, which is attached hereto as Exhibit 99.03. Section 9. Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Release. Review. Transcript. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein l.p. Dated:July 31, 2009 By: /s/ Robert H. Joseph, Jr. Robert H. Joseph, Jr.
